UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):May 27, 2011 International Automated Systems, Inc. (Exact name of registrant as specified in its charter) Utah 033-16531-D 87-0447580 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 326 North SR 198, Salem, Utah 84653 (Address of principal executive offices) Registrant's telephone number, including area code: (801) 423-8132 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) FORM 8-K Section 4 – Matters Related to Accountants and Financial Statements Item4.01Changes in Registrant’s Certifying Accountant. (a)On May 27, 2011, International Automated Systems, Inc. (the ”Company”) dismissed the firm of Mantyla McReynolds, LLC., Certified Public Accountants (“Mantyla McReynolds”), as its independent certifying accountants pursuant to the unanimous consent of the Board of Directors after being informed by Mantyla McReynolds that it was not going to stand for re-election. With the exception of the inclusion of a modification as to the Company’s ability to continue as a going concern, none of the reports of Mantyla McReynolds on the Company's financial statements for either of the past two years or subsequent interim period contained an adverse opinion or disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope or accounting principles. During the two most recent fiscal years and the subsequent interim periods thereto, there were no disagreements with Mantyla McReynolds whether or not resolved, on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which, if not resolved to Mantyla McReynolds’ satisfaction, would have caused it to make reference to the subject matter of the disagreement in connection with any reports it would have issued, and there were no "reportable events" as that term is defined in Item 304(a)(1)(iv) of Regulation S-B. We have provided Mantyla McReynolds with a copy of the foregoing disclosure, and have requested that itfurnish us with a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with such disclosure. We are including as an Exhibit to this Form 8-K, a copy of the letter from Mantyla McReynolds as required by Item 304(a)(3) of Regulation S-K. (b)On May 27, 2011, we engaged HJ & Associates, LLC (“HJ &Associates”), as our new independent certifying accountants. During the two most recent fiscal years and the interim periods preceding the engagement, we have not consulted HJ & Associates regarding any of the matters set forth in Item 304(a)(2)(i) or (ii) of Regulation S-B. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No.Description Letter from Mantyla McReynolds, LLC. dated June 3, 2011 regarding its concurrence or disagreement with the statements made by International Automated Systems, Inc. in this current report Form 8-K. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. International Automated Systems, Inc. Date:June 3 , 2011 By:S/LaGrand Johnson LaGrand Johnson Chief Financial Officer 3
